 

Exhibit 10.2

 

 

 

FAO Ian Hill,

Premex Services Ltd,

Premex House, Futura Park,

Middle brook,

Bolton,

BL6 6SX

 

 

28th June 2013

 

 

Dear Ian,

 

I am pleased to confirm the renewal of the Sales Finance Agreements between
Premex Services Ltd, Premex Services (Liverpool) Ltd and Barclays Bank PLC,
dated 12 May 2011, as Amended.

 

 

Amendments

 

 

●

The Minimum period of the agreements are amended to 24 months from the date that
this letter is signed (which shall be the revised commencement period).

 

 

●

A Grouped Ceiling of £31,500,000 will be made available across UK Independent
Medical Services Ltd, Premex Services Ltd and Premex Services (Liverpool) Ltd
facilities upon written request by all entities (2 Directors signing per
entity). For clarity, facility availability is to be calculated against each
entities own debtor control account balance.

 

 

●

Special Condition 15 is to be deleted and replaced with; “ Days Sales
Outstanding is to be a maximum of 290 days based on an invoice countback
methodology. The Early Payment Percentage will be reduced by 1% for every day
over 290 days. Days Sales Outstanding is to be reported monthly, relating to the
position at the prior month end. The calculation is to be based on the combined
position of Premex Services Ltd and Premex Services Liverpool) Ltd”.

 

 

●

Special Condition 18 (i) , (ii) and (iii) are to be deleted and replaced with
the following as 18 (i) ;

 

Payments related to non working capital purposes are permitted, excluding
acquisitions ; Subject to;




 

-

Barclays to be advised in advance when a non working capital payment is to be
made;

 

 

-

£4,000,000 undrawn facility availability (headroom) is to be held at the time
the payment is to be made (i.e. after the payment is made £4,000,000 headroom is
to remain on that day);

 

 

-

£2,650,000 average monthly headroom is to be demonstrated for 3 months post a
permitted payment (i.e. each of the 3 months post the payment are to evidence a
minimum average headroom of £2,650,000 );

 

 

-

In the event of a headroom breach, a period of 5 working days is available to
remedy the breach. If not remedied then the facility would be in breach and the
standard and existing facility agreement rights would apply;

 

 

-

Premex Services Ltd to confirm UK taxes are paid upto date prior to making the
payment.

 

 
 

--------------------------------------------------------------------------------

 

 

 

-

No further Barclays Bank PLC consent is required regarding the permitted
payments provided CID audits remain satisfactory, taxes are paid upto date and
the above conditionality is met.

 

 

 

●

Special Condition 3 is to be amended to “The facility has been approved on the
assumption that the customer will have notifiable debts of £55,000,000 in each
financial year. Barclays to review pricing terms if breached.”

 

 

●

A renewal fee of £45,000 plus VAT is payable in respect of the facility renewal
and amendment.

 

All other terms and conditions remain as previously stated.

 

The amendments will be implemented upon receipt of the signed copy of this
letter.

 

I trust that you will find this acceptable however if you have any queries
please do not hesitate to contact me.

 

 

Yours sincerely

Signed on behalf of Barclays Bank PLC – Sales Financing

 

 

/s/Stuart Wainwright

 

Stuart Wainwright

Relationship Director

0777 554 2014

 

 

 

We hereby acknowledge and confirm the amendment as detailed in facility
amendment letter dated 28 June 2013.

 

 

/s/Ian Hill                                      28/06/13

………………………. Dated……………………

Signed For and on behalf of Premex Services Ltd – Director

 

 

 

/s/Donald Fowler                         28/06/13

………………………. Dated……………………

Signed For and on behalf of Premex Services Ltd – Director / Company Secretary

 

 

 

/s/Ian Hill                                       28/06/13

………………………. Dated……………………

Signed For and on behalf of Premex Services (Liverpool) Ltd – Director

 

 

 

/s/Donald Fowler                          28/06/13

………………………. Dated……………………

Signed For and on behalf of Premex Services (Liverpool) Ltd – Director / Company
Secretary